Citation Nr: 0613876	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, 
comminuted, left tibia and fibula with traumatic arthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals 
injury right knee with traumatic arthritis, currently rated 
as 10 percent disabling. 

3.  Entitlement to service connection for low back disability 
with sciatica.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1944 to December 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in May 2003.  An RO hearing 
was scheduled to take place in August 2004; however, the 
veteran failed to appear.  


FINDINGS OF FACT

1.  The veteran's service connected fracture, comminuted, 
left tibia and fibula with traumatic arthritis, is manifested 
by complaints of pain, severe arthritis and range of motion 
from 10 to 130 degrees, but without ankylosis, recurrent 
subluxation or lateral instability, frequent episodes of 
"locking," effusion into the joint, or malunion of the 
tibia and fibula.  

2.  The veteran's service connected residuals injury right 
knee with traumatic arthritis, is manifested by complaints of 
pain, severe arthritis and range of motion from 5 to 140 
degrees, but without ankylosis, recurrent subluxation or 
lateral instability, frequent episodes of "locking," 
effusion into the joint, or malunion of the tibia and fibula.  

3.  Low back disability with sciatica was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current low back disability otherwise 
related to such service or to any injury during service. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for fracture, comminuted, left tibia 
and fibula with traumatic arthritis, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for residuals injury right knee with 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5260, 5261 (2005).

3.  Low back disability with sciatica was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in June 2002 and December 
2005 VCAA letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2002 and December 2005 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  With respect to the increased 
rating claims, the RO provided VCAA notice to the veteran in 
June 2002, which was prior to the March 2003 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied with respect to these issues.

With respect to the service connection claim, a VCAA letter 
was issued in December 2005, after the March 2003 rating 
decision.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.  Although the notice 
provided to the claimant in December 2005 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to certification of the veteran's claim to the 
Board in March 2006.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide this issue would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  The RO sent an additional letter to 
the veteran in March 2006 notifying the veteran of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been 
satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examinations.  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in July 2002, 
January 2005 and September 2005 for his left leg/knee and 
right knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the increased rating issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  With 
respect to the veteran's service connection claim for low 
back disability, the Board finds that there is sufficient 
competent evidence of record to decide this issue and that a 
VA examination in therefore not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  A 20 
percent disability rating is available under Diagnostic Code 
5262 when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  There is no rating in 
excess of 10 percent available under Diagnostic Codes 5259 
and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 
5263.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  




Fracture, Comminuted, Left Tibia and Fibula with Traumatic 
Arthritis

The veteran is seeking a disability rating in excess of 10 
percent for his fracture, comminuted, left tibia and fibula 
with traumatic arthritis, which has been rated by the RO 
under the provisions of Diagnostic Code 5010-6260. 

Since his April 2002 claim for increased ratings, the veteran 
was afforded three VA examinations in July 2002, January 2005 
and September 2005.  X-rays taken with all three examinations 
found severe degenerative arthritis of the left knee.  The 
most restrictive range of motion found from the three 
examinations was 10 degrees extension to 130 degrees flexion.  
In summary, the examinations showed that there was no 
crepitus or effusion into the joint.  The left knee joint was 
stable without relaxation of any of the mediolateral or 
anteroposterior cruciate ligaments.  The joint was not 
painful on motion or weak.  There was no additional 
limitation following repetitive use.  Further, no flare-ups 
or instability of the knee were noted.   Lastly, a January 
2005 VA x-ray of the left tibia and fibula showed a healed 
fracture without evidence of disability.  

The Board now turns to rating the veteran's service-connected 
fracture, comminuted, left tibia and fibula with traumatic 
arthritis under Diagnostic Codes 5256 to 6263.  The Board 
notes that Diagnostic Codes 5259 and 5263 do not provide for 
disability ratings in excess of 10 percent.  Therefore, they 
are not applicable to this analysis. In turning to the 
Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence of record has not 
found any ankylosis of the left knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's left knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  Thus, the Board finds that rating the 
veteran's disability under Diagnostic Code 5257 would not be 
appropriate.  With regard to Code 5258, there is no evidence 
of frequent episodes of "locking," pain, and effusion into 
the joint to warrant a 20 percent rating under this Code.  
All of the VA examination reports specifically noted that 
there was no effusion into the joint. 

The Board acknowledges that the veteran has traumatic 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  In looking at the most 
restrictive range of motion from the VA examinations, flexion 
was only limited to 130 degrees and extension to 10 degrees.  
Finally, the Board notes that there is no malunion of the 
tibia or fibula with moderate knee or ankle disability to 
warrant a 20 percent rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic left leg 
and knee pain and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent.  

Although the evidence does show some limitation of both 
extension and flexion, the evidence does not show that the 
criteria for compensable rating under both Code 5260 and 5261 
based on a strict adherence to the limitation of motion 
criteria.  The Board does not interpret the General Counsel 
opinion VAOPGCPREC 9-2004 as providing for separate ratings 
for any limitation of flexion and extension which does not 
meet the criteria for compensable ratings under Codes 5260 
and 5261.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected fracture, comminuted, left tibia 
and fibula with traumatic arthritis.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residuals Injury Right Knee with Traumatic Arthritis

The veteran is also seeking a disability rating in excess of 
10 percent for his residuals injury right knee with Traumatic 
Arthritis, which has been rated by the RO under the 
provisions of Diagnostic Code 5010-5257.    

Again, x-rays taken with all three examinations found severe 
degenerative arthritis of the right knee.  The most 
restrictive range of motion found in the VA examinations of 
the right knee was from 5 degrees extension to 140 degrees 
flexion.  The January 2005 examination noted crepitus for 
arthritis.  Nevertheless, all of the VA examination reports 
found no evidence of effusion into the joint.  In summary, 
the right knee was stable with no evidence of relaxation of 
the medial collaterals, lateral collaterals, or 
anteroposterior ligaments.  The patella was freely mobile.  
The joint was not painful on motion or weak.  There were no 
additional limitations following repetitive use.  Further, no 
flare-ups or instability of the knee was noted. 

The Board now turns to rating the veteran's service-connected 
residuals injury right knee with traumatic arthritis under 
Diagnostic Codes 5256 to 6263.  Again, Diagnostic Codes 5259 
and 5263, which do not provide for disability ratings in 
excess of 10 percent are not applicable to this analysis.  In 
turning to the Diagnostic Codes applicable to the knees and 
legs that do provide for disability ratings in excess of 10 
percent, the Board notes that a 30 percent disability rating 
under Diagnostic Code 5256 would not be warranted in this 
case because the pertinent medical evidence of record has not 
found any ankylosis of the right knee.

Even though the RO has currently rated the veteran's 
residuals injury right knee with traumatic arthritis under 
Diagnostic Code 5257.  The Board finds that the evidence of 
record does not support a separate rating under this for the 
veteran's right knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  Thus, the Board finds that a higher 
rating under Diagnostic Code 5257 would not be appropriate.  
With regard to Code 5258, there is no evidence of frequent 
episodes of "locking," pain, and effusion into the joint to 
warrant a 20 percent rating under this Code.  

The Board acknowledges that the veteran has traumatic 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  Flexion was normal in 
all three VA examinations, and only one examination found 
extension limited to 5 degrees.  Finally, the Board notes 
that there is no malunion of the tibia or fibula with 
moderate knee or ankle disability to warrant a 20 percent 
rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

As with the left knee disability, the Board does not believe 
that VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
provides for separate ratings under Codes 5260 and 5261 in 
this case since the regulatory criteria for assigning 
compensable ratings under these two codes have not been met.   

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected residuals injury right knee with 
traumatic arthritis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Conclusion

The veteran clearly suffers from left knee/leg, and right 
knee impairment, with arthritis.  Pursuant to Code 5003, the 
RO has assigned 10 percent ratings to recognize the pain and 
some limitation of motion (which would otherwise be 
noncompensable under Codes 5260 and 5261).  However, the 
criteria for higher ratings have not been met.  The Board is 
bound by regulations which set forth the criteria for various 
ratings.  Therefore, the Board must conclude that an 
increased rating for both of these issues is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claim

The veteran is also claiming entitlement to service 
connection for back disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records are silent with respect to reports of 
low back pain or any injury to the low back.  An October 1946 
service examinations prior to discharge showed that the 
veteran's spine was evaluated as clinically normal.  

The first post service medical record concerning a low back 
disability is a June 2001 private x-ray of the lumbar spine, 
almost 55 years after discharge from service.  The x-ray 
showed multilevel degenerative disc vertebral changes and 
malalignment with mild scoliosis.  Further, degenerative 
osteophytes were present anteriorly at all lumbar levels.  

A July 2001 MRI showed multilevel degenerative disc changes; 
retrolisthesis at L2-L3; possible extruded disc fragment on 
the right at L3-L4; advanced spinal stenosis at L4-L5; and 
mild to moderate spinal stenosis at L3-L4.  

A July 2001 private report indicated that the veteran denied 
any previous episodes of sciatica or any severe pain in his 
low back prior to two to three months ago.  The assessment 
was left lumbar radiculopathy probably associated with 
stenosis.  The report did not indicate that any current low 
back disability was related to service.  

VA treatment records from July 2001 to December 2004 showed 
intermittent complaints of back pain; however, again, there 
is no indication in these records that any current low back 
disability is related to service. 

Therefore, based on the medical evidence of record, the Board 
must find that service connection for low back disability is 
not warranted.  The Board acknowledges that the veteran 
currently suffers from numerous low back problems.  However, 
there is no evidence of any low back injury in service and 
there is no competent medical evidence linking any current 
low back disability to service.  Nor is there any evidence of 
arthritis of the low back within one year of discharge so the 
service incurrence of arthritis cannot be presumed.  Further, 
it was some 55 years from the veteran's discharge from 
service until the first evidence of any low back disability 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.  Moreover, a July 2001 private 
medical report indicated that the veteran's back pain had 
only begun two or three months ago.  Thus, a preponderance of 
the evidence is against the veteran's claim for low back 
disability with sciatica.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


